UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     6/20/2019
CORWIN ADAMS,

                                 Plaintiff,
                                                                  19-CV-5009 (VSB)
                     -against-
                                                               ORDER OF SERVICE
NYC DEPARTMENT OF CORRECTIONS;
RIKERS ISLAND,

                                 Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, currently incarcerated in Collins Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that, while he was detained in the Otis Bantum Correctional

Center on Rikers Island, Defendants denied him adequate medical care. By order dated June 17,

2019, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (IFP). 1

                                     STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

                                          DISCUSSION

A.     NYC Department of Correction

       Plaintiff’s claims against the New York City Department of Correction must be dismissed

because city agencies or departments do not have the capacity to be sued under New York law.

See Omnipoint Commc’ns, Inc. v. Town of LaGrange, 658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009)

(“In New York, agencies of a municipality are not suable entities.”); Hall v. City of White Plains,

185 F. Supp. 2d 293, 303 (S.D.N.Y. 2002) (“Under New York law, departments which are merely

administrative arms of a municipality do not have a legal identity separate and apart from the

municipality and cannot sue or be sued.”); see also N.Y. Gen. Municipal Law Sec. 2 (“The term

‘municipal corporation,’ as used in this chapter, includes only a county, town, city and village.”).

       In light of Plaintiff’s pro se status and clear intention to assert claims against the City of

New York, the Court construes the complaint as asserting claims against the City of New York,

and directs the Clerk of Court to amend the caption of this action to replace the NYC Department

of Correction with the City of New York. See Fed. R. Civ. P. 21. This amendment is without

prejudice to any defenses the City of New York may wish to assert.

B.     Rikers Island

       Plaintiff’s claims against Rikers Island must also be dismissed. Section 1983 provides

that an action may be maintained against a “person” who has deprived another of rights under the

“Constitution and Laws.” 42 U.S.C. § 1983. Rikers Island is not a “person” within the meaning

of § 1983. See generally Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989) (state is not a

“person” for the purpose of § 1983 claims); Zuckerman v. Appellate Div., Second Dep’t Supreme

                                                  2
Court, 421 F.2d 625, 626 (2d Cir. 1970) (court not a “person” within the meaning of 42 U.S.C. §

1983); Whitley v. Westchester Cnty. Corr. Fac. Admin., No. 97-CV-420 (SS), 1997 WL 659100,

at *7 (S.D.N.Y. Oct. 22, 1997) (correctional facility or jail not a “person” within the meaning of

§ 1983). Therefore, Plaintiff’s claim against Rikers Island must be dismissed. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

C.     Rule 21 of the Federal Rules of Civil Procedure

       Plaintiff asserts that he gave Correction Officer Cooper more than three medical forms to

be seen by a doctor, and that Plaintiff was in pain for three weeks before he saw the doctor. The

Clerk of Court is therefore directed, under Rule 21 of the Federal Rules of Civil Procedure, to

amend the caption of this action to add Correction Officer Cooper as a Defendant. This

amendment is without prejudice to any defenses that this Defendant may wish to assert.

D.     Waiver of Service

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York

and Correction Officer Cooper waive service of summons.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court dismisses Plaintiff’s claims against the New York City Department of

Correction. See 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is directed to add the City of

New York as a Defendant under Fed. R. Civ. P. 21.

       The Court also dismisses Plaintiff’s claims against Rikers Island. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

                                                 3
       The Clerk of Court is directed to add Correction Officer Cooper as a Defendant under

Fed. R. Civ. P. 21.

       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendant the City of New York and Correction Officer Cooper waive service of summons.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    June 20, 2019
           New York, New York

                                                           VERNON S. BRODERICK
                                                           United States District Judge




                                                 4
